Citation Nr: 1630677	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-28 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol abuse (also diagnosed as status post traumatic brain injury with post-concussion syndrome) prior to August 7, 2014, and from October 1, 2014, through May 20, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to May 21, 2015.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to December 1992, from May 2009 to March 2010, and from October 2010 to April 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In December 2014 and June 2015 rating decisions, the RO granted temporary total disability ratings for PTSD for the periods from August 7, 2014, to September 30, 2014, and from May 21, 2015, to July 31, 2015, based on the Veteran's inpatient treatment.  See 38 C.F.R. § 4.29 (2015).  In an August 2015 rating decision, the RO increased the rating for the Veteran's PTSD to 100 percent, effective August 1, 2015.  Thus, the portion of the Veteran's PTSD claim that remains before the Board is entitlement to a rating in excess of 70 percent for the period prior to August 7, 2014, and from October 1, 2014, through May 20, 2015.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue on the title page has been characterized accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

In September 2015 and June 2016, prior to promulgation of a Board decision, the Veteran indicated in writing that he wished to withdraw all remaining issues on appeal, which are entitlement to an increased evaluation for PTSD and entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  In September 2015, prior to the Board promulgating a decision, the Veteran submitted correspondence indicating that he was satisfied with the award of a 100 percent rating for PTSD in an August 2015 rating decision and wished to withdraw all remaining issues associated with that appeal.  He reiterated his intent to withdraw his appeal in June 2016 correspondence, specifically referencing his TDIU claim at that time.  The Veteran's correspondence satisfies the requirements for withdrawal of a substantive appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).  As the pertinent criteria for withdrawal of the issues of entitlement to an evaluation in excess of 70 percent for PTSD with major depressive disorder and alcohol abuse prior to August 7, 2014, and from October 1, 2014, through May 20, 2015, and entitlement to a TDIU prior to May 21, 2015, have been satisfied, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and it must be dismissed.



ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


